NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 07/27/2022, with respect to claims 1, 4-7, 10-13, 16-18, 21, and 24-26 have been fully considered and are persuasive.  The rejection of the preceding claims has been withdrawn and a Notice of Allowance is issued herewith. 

Allowable Subject Matter
Claim1, 4-7, 10-13, 16-18, 21, and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “when the first transmission resource overlaps with at least two of the second transmission resources in a time domain, transmitting the first uplink control information and at least one of the second uplink control information simultaneously on the first transmission resource” and “transmitting the first uplink control information and at least two second uplink control information carried respectively on the at least two second transmission resources simultaneously on the first transmission resource, or, transmitting the first uplink control information and preset second uplink control information of at least two second uplink control information carrier respectively on the at least two second transmission resources simultaneously on the first transmission resource” in combination with the remaining limitations of the claim is not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  Claim 7 recites similar limitations as those of claim 1, therefore, claim 7 is allowed for similar reasons as stated above.  Claims 4-6, 10-13, 16-18, 21, and 24-26 depend from an allowed base claim, therefore, claims 4-6, 10-13, 16-18, 21, and 24-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474